DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This action is responsive to Applicant’s amendments and remarks filed 2/26/2021.
Claims 1-2, 4-9, 11, 22-25, and 27-33 are currently pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, 12, 21-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Demmy et al. US 2008/0237297 in view of Aust et al. US 5,618,294.
Regarding claim 1: 
Demmy teaches an instrument, comprising: 
(a) a body (16); 
(b) a shaft (18/32) extending from the body and defining a shaft axis (“A”) extending longitudinally along the shaft; and 
(c) an end effector (12) in communication with the shaft, wherein the end effector defines an end effector axis extending longitudinally along the end effector, wherein 
the end effector is operable to compress, staple, and cut tissue, wherein 
the end effector comprises: 
(i) first (34) and second (36) opposing jaws, wherein at least one of the first and second jaws is movable relative to the other of the first and second jaws between an open position and a closed position (see FIGS. 2A-2B), 
(ii) a stapling assembly (220) configured to hold one or more staples, wherein the stapling assembly is coupled with the second jaw, wherein the stapling assembly has a maximum width; and 
 (iii) a rounded placement tip (14) extending from a distal end of the first jaw, wherein the placement tip includes proximal and distal portions, wherein the distal portion includes an asymmetric profile along the longitudinal axis of the shaft (the tip is not symmetric about the longitudinal shaft axis), and wherein the distal portion includes a tip axis defined by a tip of the distal portion (e.g. tip axis can be chosen as an axis passing through the distal portion of the tip, perpendicular to the shaft axis; see TA in annotated FIG. 1A below), wherein the shaft axis and the tip axis define an angle that is selectively adjustable (e.g. see FIG. 1A). 
Demmy does not teach wherein the distal portion includes an a non-mirrored profile about a plane that extends through the proximal portion of the placement tip and extends parallel to the end effector axis, wherein the distal portion includes a tip axis that extends through a tip of the distal portion.
Aust, however, discloses a placement tip (e.g. see 934 in FIG. 32) for a related “arthroscopic/endoscopic surgical instrument which may be used to remove or otherwise treat tissue” (col. 1, lines 10-13), the tip having a distal portion that includes an a non-mirrored profile about a plane that extends through the proximal portion of the placement tip and extends parallel to the end effector axis, wherein the distal portion includes a tip axis that extends through a tip of the distal portion.
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the tip of Demmy to have the geometry of the tip of Aust, since this would allow the tissue to be manipulated in an alternative manner, which may be preferable in certain surgical situations.
Aust does not teach wherein the tip of the distal portion has a maximum width taken perpendicular to the end effector axis that is greater than the maximum width of the stapling assembly such that the tip extends laterally beyond the stapling assembly, however Aust’s tip does extend beyond platform 930, and represents the largest width of the end effector. Aust also notes “those skilled in the art will perceive improvements, changes and modifications in the invention” (col. 19, lines 1-3). With these teachings in mind, it would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the dimensions of the rounded Aust tip, applied to the Demmy device, such that the tip of the distal portion has a maximum width taken perpendicular to the end effector axis that is greater than the maximum width of the stapling assembly such that the tip extends laterally beyond the stapling assembly. This would amount to simply extending the length of the tip. Such a modification would have been obvious to a person having ordinary skill in the art, for example, in order to have increased surface contact between the tip and tissue, and/or for manipulating larger pieces of tissue.

    PNG
    media_image1.png
    471
    961
    media_image1.png
    Greyscale

Regarding claim 2: 
The combination of Demmy and Aust teaches the instrument of claim 1, as discussed above, further comprising an articulation joint (intersection of “A” and “B” in FIG. 1A) coupling the shaft with the end effector, wherein the articulation joint is configured to enable the end effector to pivot relative to the shaft, wherein the shaft axis (A) and the tip axis (TA) define an angle that is selectively adjustable using the articulation joint (Demmy, e.g. see FIG. 1A; [0021]). 
Regarding claim 3: 
The combination of Demmy and Aust teaches the instrument of claim 2, as discussed above, wherein the articulation joint is selectively adjustable by a user (Demmy, via lever 26). 
Regarding claim 8: 
The combination of Demmy and Aust teaches the instrument of claim 1, as discussed above, wherein the tip axis extends perpendicular to an end effector axis that extends longitudinally along the end effector (Demmy, seen in FIG. 1A above). 
Regarding claim 9: 
The combination of Demmy and Aust teaches the instrument of claim 1, as discussed above, wherein the first jaw includes an anvil and the placement tip, and the second jaw includes a staple cartridge (Demmy, 220). 
Regarding claim 10: 
The combination of Demmy and Aust teaches the instrument of claim 9, as discussed above, wherein the placement tip is permanently secured to the anvil (Demmy, [0024] second sentence). 
Regarding claim 12: 
The combination of Demmy and Aust teaches the instrument of claim 1, as discussed above, wherein the tip of the distal portion extends laterally beyond the width of the jaw disposed opposite the placement tip (envisaged in FIG. 32 of Aust where the tip extends beyond 426, which would correspond to the jaw widths of Demmy).
Regarding claim 21: 
The combination of Demmy and Aust teaches the instrument of claim 1, as discussed above, wherein the plane bisects the proximal portion of the placement tip (envisaged in FIG. 32 of Aust).  
Claims 4-7, 22-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Demmy, as applied above, and further in view of Strobl et al. US 2013/0131651.
Regarding claims 4 and 7: 
The combination of Demmy and Aust teaches the instrument of claim 1, as discussed above, but does not expressly teach wherein the angle is selectively adjustable about a single pivot point between about 0 degrees to about 180 degrees. It is not clear from Demmy what the maximum sweeping angle of the device is.
Strobl, however, teaches a related instrument wherein the angle is selectively adjustable about a single pivot point (FIGS. 18-19, 3037) between about 0 degrees to about 180 degrees (e.g. see FIG. 10, [0077], claim 17).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the combination of Demmy and Aust, as suggested by Strobl, by allowing the articulation joint to pivot the end effector through the largest possible sweeping angle, including between about 0 degrees to about 180 degrees, in order to provide the user with maximized flexibility in dissecting the tissue. Strobl clearly shows how such a modification could be employed in the event that Demmy’s device does not sweep 180 degrees. Regarding claim 7, with the Aust tip employed in the modified Demmy device, when the angle is 180 degrees, the tip of the distal portion would naturally be directed parallel to the shaft axis.
Regarding claim 5: 
The combination of Demmy and Aust teaches the instrument of claim 1, as discussed above, but does not expressly teach wherein the angle is selectively adjustable about a single pivot point between about 45 degrees to about 135 degrees. 
Strobl, however, teaches a related instrument wherein the angle is selectively adjustable about a single pivot point (FIGS. 18-19, 3037) between about 45 degrees to about 135 degrees (e.g. see [0064] last two sentences; FIG. 10).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the combination of Demmy and Aust, as suggested by Strobl, by allowing the articulation joint to pivot the end effector through the largest possible sweeping angle, including between about 45 degrees to about 135 degrees, in order to provide the user with maximized flexibility in dissecting the tissue. Strobl clearly shows how such a modification could be employed in the event that Demmy’s device does not sweep through the claimed range.
Regarding claim 6: 
The combination of Demmy and Aust teaches the instrument of claim 1, as discussed above, but does not expressly teach wherein the angle is selectively adjustable from an acute angle along a first direction of articulation to an obtuse angle along a second direction of articulation, wherein the second direction is opposite the first direction.
Strobl, however, teaches a related instrument wherein the angle is selectively adjustable about a single pivot point (FIGS. 18-19, 3037) between any desired angles (e.g. see [0064] last two sentences; FIG. 10).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the combination of Demmy and Aust, by allowing the articulation joint to pivot the end effector through any desired sweeping angles, as suggested by Strobl, in order to provide the user with maximized flexibility in dissecting the tissue. This would include having the angle selectively adjustable from an acute angle along a first direction of articulation to an obtuse angle along a second direction of articulation, wherein the second direction is opposite the first direction, as can be envisaged in FIG. 1A above.
Regarding claim 22: 
The combination of Demmy and Aust teaches the claimed instrument, as discussed in the rejection of claim 1 above, and further wherein the tip includes a proximal surface and a distal surface, wherein the proximal surface of the distal portion extends along a tip axis (envisaged in FIG. 32 of Aust), and wherein the distal surface tapers proximally in a direction toward an end of the tip (i.e. the distal surface of Demmy’s tip, when angled via the proposed Aust modification, tapers proximally in a direction toward an end of the tip since it tapers inwardly towards its termination point).
The combination of Demmy and Aust does not teach the shaft axis and the tip axis define an angle that is selectively adjustable about a single pivot point between about 0 degrees to about 180 degrees, wherein when the angle is 180 degrees the proximal surface of the tip is directed parallel to the shaft axis. 
Strobl, however, teaches a related instrument wherein the angle is selectively adjustable about a single pivot point (FIGS. 18-19, 3037) between about 0 degrees to about 180 degrees (e.g. see FIG. 10, [0077], claim 17).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the combination of Demmy and Aust, as suggested by Strobl, by allowing the articulation joint to pivot the end effector through the largest possible sweeping angle, including between about 0 degrees to about 180 degrees, in order to provide the user with maximized flexibility in dissecting the tissue. Strobl clearly shows how such a modification could be employed in the event that Demmy’s device does not sweep 180 degrees. With the Aust tip employed in the modified Demmy device, when the angle is 180 degrees, the proximal surface of the tip would naturally be directed parallel to the shaft axis.
Regarding claim 23: 
The combination of Demmy, Aust, and Strobl teaches the instrument of claim 22, as discussed above, wherein the placement tip includes an inwardly tapering portion proximal surface, wherein the proximal surface extends outwardly from inwardly tapering portion (Aust, the diameter of the tip decreases/tapers distally).  
Regarding claim 25: 
The combination of Demmy, Aust, and Strobl teaches the instrument of claim 22, as discussed above, wherein the tip of the distal portion extends laterally beyond the width of the jaw disposed opposite the placement tip (envisaged in FIG. 32 of Aust where the tip extends beyond 426, which would correspond to the jaw widths of Demmy).  
Regarding claim 26: 
The combination of Demmy, Aust, and Strobl teaches the instrument of claim 22, as discussed above, wherein the plane bisects the proximal portion of the placement tip (envisaged in FIG. 32 of Aust).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Demmy and Aust, as applied above, and further in view of Scirica et al. US 2008/0269793.
Regarding claim 11: 
The combination of Demmy and Aust teaches the instrument of claim 1, as discussed above, but does not teach wherein the jaw disposed opposite the placement tip extends distally beyond the tip of the distal portion of the placement tip. 
Scirica, however, discloses an alternative where the jaw (FIG. 8a, jaw 36a) disposed opposite the placement tip (314) extends distally beyond the tip of the distal portion of the placement tip ([0122]; seen in FIG. 8a).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the instrument of Demmy and Aust, by extending the cartridge holding jaw beyond the tip, which Scirica discloses is a known alternative. A person having ordinary skill in the art may be motivated to make this modification, for example, to dissect tissue at a location closer to the staples.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Demmy, Aust, and Strobl as applied above, and further in view of Scirica et al. US 2008/0269793.
Regarding claim 24: 
The combination of Demmy, Aust, and Strobl teaches the instrument of claim 22, as discussed above, but does not teach wherein the jaw disposed opposite the placement tip extends distally beyond the tip of the distal portion of the placement tip.  
Scirica, however, discloses a related tip (FIG. 8, tip 314) for a surgical instrument wherein the jaw (36) disposed opposite the placement tip extends distally beyond the tip of the distal portion of the placement tip.
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the instrument of the combination of Demmy and Aust by having the jaw disposed opposite the placement tip extending distally beyond the tip of the distal portion of the placement tip, as shown by Scirica, since this is a known alternative arrangement.
Allowable Subject Matter
Claims 27-28 and 30 are allowed, as they have been amended to overcome the previous 112 grounds of rejection.
Claims 29 and 31-33 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments have been considered but were largely addressed in the Examiner interview on 2/25/2021.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        5/10/2021